Exhibit 10.2

 

ALUSSA ENERGY ACQUISITION CORP.

PO Box 500, 71 Fort Street

Grand Cayman KY1-1106

Cayman Islands

November 25, 2019

Alussa Energy Sponsor LLC

PO Box 500, 71 Fort Street

Grand Cayman KY1-1106

Cayman Islands

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Alussa Energy Acquisition Corp., a Cayman
Islands exempted company (the “Company”), and Alussa Energy Sponsor LLC, dated
as of the date hereof, will confirm our agreement that, commencing on the date
the securities of the Company are first listed on the New York Stock Exchange
(the “Listing Date”), pursuant to a Registration Statement on Form S-1 and
prospectus filed with the Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(i) Alussa Energy Sponsor LLC, the Company’s sponsor, shall make available, or
cause to be made available, to the Company, at PO Box 500, 71 Fort Street, Grand
Cayman KY1-1106, Cayman Islands (or any successor location of Alussa Energy
Sponsor LLC), office space and administrative and support services, and the
services of Daniel Barcelo and Nicholas De’Ath. In exchange therefor, the
Company shall pay Alussa Energy Sponsor LLC the sum of $35,000 per month (of
which $20,000 shall be payable to Mr. Barcelo and $5,000 to Mr. De’Ath) on the
Listing Date and continuing monthly thereafter until the Termination Date; and

 

(ii)  Alussa Energy Sponsor LLC hereby irrevocably waives any and all right,
title, interest, causes of action and claims of any kind as a result of, or
arising out of, this letter agreement (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future, which Claim would reduce, encumber or otherwise
adversely affect the Trust Account or any monies or other assets in the Trust
Account, and further agrees not to seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature Page Follows]

  



 

 

 

  Very truly yours,       ALUSSA ENERGY ACQUISITION CORP.         By: /s/ Daniel
Barcelo     Name:  Daniel Barcelo     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       ALUSSA ENERGY SPONSOR LLC           By: /s/
Daniel Barcelo     Name:  Daniel Barcelo     Title: Managing Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

